

115 HR 4402 IH: Streamlining FAFSA Act of 2017
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4402IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Ms. Judy Chu of California introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend section 479(c) of the Higher Education Act of 1965 to clarify when the Secretary shall
			 consider an independent student without dependents to have an expected
			 family contribution equal to zero.
	
 1.Short titleThis Act may be cited as the Streamlining FAFSA Act of 2017. 2.Zero expected family contribution for simplified needs testsSection 479(c) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(c)) is amended—
 (1)in paragraph (1), by striking or at the end; (2)in paragraph (2), by striking the period at the end and inserting ; or; and
 (3)by inserting after paragraph (2) the following:  (3)in the case of an independent student without dependents—
 (A)the student (and the student's spouse, if any)— (i)files, or is eligible to file, a form described in subsection (b)(3);
 (ii)certifies that the student (and the student's spouse, if any) is not required to file a Federal income tax return;
 (iii)is a dislocated worker or has a spouse who is a dislocated worker; or (iv)received benefits at some time during the previous 24-month period under a means-tested Federal benefit program as defined under subsection (d); and
 (B)the sum of the adjusted gross income of the student and spouse (if appropriate) is less than or equal to $23,000..
			